                 IN THE UNITED STAT : S DISTRICT COURT
                     FOR THE DISTRI    OF MONTANAI


                          MISSOULA !VISION


 UNITED STATES OF AMERICA,                                    CR 19- 30-M-DWM

                Plaintiff,

      V.                                                            ORDER

BRYAN GREGG WATERFIELD
NASH,

                  Defendant.


      On February 25, 2020, Defendant                 an Gregg Waterfield Nash filed

documentation of his financial condition a ordered by the Court. (Docs. 63, 66.)

After reviewing Nash's income, as reflect             in his federal tax returns from the last

three years and pay statements from the la twelve months, (Docs. 66-1, 66-6), his

monthly cash flow, as reflected in his mos recent checking account statement,

(Doc. 66-2), and his discretionary spendin       1,   (see, e.g., Doc. 66-7), the Court finds

that Nash's financial resources are in exce           of the amount needed to provide for

his own and his family's necessities and h release on bond. CJA Guidelines

§ 210.40.40. Nash is therefore financially Ible to make partial payment toward his

representation. 18 U.S.C. § 3006A(c), (f). Accordingly,

      IT IS ORDERED that Nash shall m                 e payments of $500 per month to the

Clerk of Court for defense costs in this m            er, pursuant to 18 U.S.C. § 3006A(f).
                                             1
The first payment shall be made on or befi e March 13, 2020, and each subsequent

payment shall be made on or before the I            i   day of each month during the

pendency of this case. If the defendant's ~ancial condition changes during the

                                                    rurt for reconsideration.
                                                    l
course of this matter, hz     ay petition the

      DATED this ,          day of March, 20



                                                                lloy, District Judge
                                                                 istrict Court




                                                            I




                                                2
